SHORES, Justice
(concurring specially).
I agree that the petition for the writ of certiorari should be denied. However, I disagree with, and would reject, the following statement in the Court of Criminal Appeals’ opinion on return to remand, which is merely dictum in this case: “[T]he ‘financial resources of the defendant’ can include aid or support from a spouse, even though the restitution order is not binding on a spouse.” Culp v. State, 710 So.2d. 1357, 1360 (Ala.Cr.App.1997).
MADDOX and HOUSTON, JJ., concur.